Earl Warren: Number 5 Fred L. Shuttlesworth, petitioner, versus City of Birmingham. Mr. Nabrit you may proceed.
James M. Nabrit, III,: Mr. Chief Justice, may it please the Court. The petitioner in this case, Reverend Fred L. Shuttlesworth, a Negro Minister and well known Civil Rights leader in Birmingham, Alabama was arrested by four or five police officers at 10:30 in the morning on Wednesday, April 04, 1962, for loitering and failing to obey the orders of a policeman on a corner in Downtown Birmingham, Alabama. Shuttlesworth was convicted in the Recorder's Court, and again convicted after a trial de novo in the Circuit Court and was sentenced to 180 days hard labor, six months, and an additional 61 days hard labor in default of a fine in courts. This Court granted certiorari to review the judgment of the Alabama Court of Appeals, which affirmed the conviction, rejecting petitioner's federal constitutional claims. Now I would state the facts in some detail.
William J. Brennan, Jr.: [Inaudible] put on the offense?
James M. Nabrit, III,: There were two ordinances mentioned in the complaint. The limit I think for all misdemeanors under the code is six months and a $100 fine.
William J. Brennan, Jr.: So we got -- this sentence is the maximum then, is it?
James M. Nabrit, III,: The maximum that you could get for one offense. Now, I would state the facts in some detail, because they are I think important to an appreciation of petitioner's arguments that the Birmingham's laws were unconstitutionally vague as applied to him that there was no evidence to support the conviction. Now the testimony in the record is in sharp conflict, but I will relate the police version referring only slightly at the beginning of the certain uncontradicted defense testimony about matters prior to the actual arrest incident. The defense version of the facts was totally irreconcilable with the policeman's case. The defense claim was that the police case was a complete fabrication, an attempt to -- the arrest was an harassment. Now Shuttlesworth and his companion, Reverend James Phifer, were arrested shortly after they left the Federal District Court in Birmingham, where they were engaged in litigating a prior disorderly conduct prosecution after a remand from this Court. The two ministers had been jailed for over a month, this record reveals, early in 1962 and on February 26, this Court remanded the case to the Federal District Court with an order which resulted in Shuttlesworth's eventual release. Now these proceedings, this record indicates, were a widely publicized headlines story in the local papers. And there is no dispute that Shuttlesworth was well known in Birmingham for Civil Rights activities and well known by the Police Department, which had arrested him on a variety of occasions in connection with Civil Rights activities, some of the arresting officers testified, they knew about this. Now on April 04, 1962, after leaving the Federal Court, which is located at 5th Avenue in 19th Street in Birmingham, Shuttlesworth and Phifer, followed by four other Negro men, walking down 19th street from 5th Avenue towards 2nd Avenue, the heart of the Birmingham's Downtown shopping center area, about 10:30 in the morning into the business district, and this morning there were very few Negroes on the streets in Downtown Birmingham, because the Negroes were boycotting the Downtown stores and there is testimony that this group was conspicuous. Now the group attracted to the attention of the police officer Robert Byars who was the traffic officer assigned to 3rd Avenue in 19th, but wasn't at his post, he was half a block away, standing on 19th Street by an alley. Byars said he saw this group walking down the street, they weren't doing anything, weren't violating any laws, just walking South towards 2nd Avenue. At this point, Byars entered a store, which sits on the corner of 2nd and 19th and runs -- the alley entrance to this store, Newberry's Department Store and followed the petitioner's path by Byars going through to the store, and he followed parallel to their path, reaching -- the petitioners and Byars reaching the corner of 2nd Avenue in 19th street. When officer Byars got to the corner, he says that he stood inside looking out through the glass door, and by now the group which he said was 5 or 6 people had reached 10 or 12. And he saw 10 or 12 persons all congregated on the corner, he said standing and listening and talking, that Shuttlesworth was among them and the group was just standing and talking mostly to Shuttlesworth, it was in Byars words, doing quite a bit of talking himself. Policeman Byars says incidentally that he didn't know Shuttlesworth, although he acknowledged he had seen him on television, seen his photograph and read about him in the papers and he also heard about this boycott.
Potter Stewart: He didn't know him or didn't recognize him or both?
James M. Nabrit, III,: He says both, he said he didn't know – said seen him on television. Byars also maintained that he didn't even know the race of this group on the corner, he didn't notice it in the trial, he didn't know what race this group was, although, several other officers testified they were all Negroes. Anyway Byars states that he stood inside the door watching the group for a minute to a minute-and-a-half, and then stepped outside and told the group to move on and clear the sidewalk and not obstruct it for pedestrians. He said some, but not all the group began to move, so he repeated his order and then Shuttlesworth asked him, “You mean to say, we can't stand here on the sidewalk?” At this point, three more officers, two on motorcycles, arrived on the corner and a fourth was approaching on foot. Officers Homer and Davis, who were on another corner of the intersection were beckoned over by Byars. Rensheur came up on his motorcycle and patrolman Allred who was assigned to a corner about two blocks away arrived -- began to approach. After Shuttlesworth asked this question, Byars says he didn't answer. He just hesitated for what he called a short time and said that was for the third and last time he was informing them they would have to move and clear the sidewalk or else they would be arrested. By now, according to the officers, Byars included, everyone except Shuttlesworth was moving away and had dispersed and at this point, Shuttlesworth asked Byars a second question, which Byars told two versions of it. On page 18 of the record, Byars says, Shuttlesworth's second question was, “Do you mean to tell me, we can't stand here in the front of this store.” Over on page 20, still on direct examination, Byars says that Shuttlesworth's second question was, “Do you mean to tell we can't go into the store.” In any event, whatever happened at this point, Byars without answering told Shuttlesworth he was under arrest. Byars says, Shuttlesworth said, “Well I will go into the store” and started into Newberry's Department Store where Byars pursued him inside the door, took him by the arm, and told him he was under arrest. Now Shuttlesworth didn't resist. He was a docile prisoner and gave no trouble. By Byars estimate, the whole episode by the time he stepped out and first confronted the group till he arrested Shuttlesworth in the store, consumed a minute and to a minute-and-a-half, a minute to a minute-and-a-half. A few minutes later, patrolman Byars was though, a few minutes later, he arrested Reverend Phifer. He arrested Reverend Phifer, because Phifer persisted in talking to Shuttlesworth who was under arrest waiting to be carried away in a patrol car and Byars took it as unlawful for somebody to talk to his prisoner over his objections. Phifer incidentally was tried and convicted on the same record with Shuttlesworth, but his conviction was overturned on appeal in the State Courts.
Speaker: [Inaudible] Phifer and Shuttlesworth.
James M. Nabrit, III,: The defense testimony of -- Byars didn't testify, but the defense testimony was that Shuttlesworth was asking Phifer to come over and arrange for a bail bond to come and get him out of jail.
Earl Warren: What sentence did they give Phifer?
James M. Nabrit, III,: I have been unable to ascertain that. This record doesn't indicate it and the reported opinion doesn't indicate it, I can't find it out. I'm sure Your Honor -- yes I would.
Potter Stewart: But his conviction was reversed, wasn't it?
James M. Nabrit, III,: Yes.
Potter Stewart: Was it on the same charge?
James M. Nabrit, III,: My Co-Counselor tells me that it was the exactly the same charge, it was exactly the same complaint and Mr. Amaker tells me that it was a same sentence also, six months.
Earl Warren: Six months of hard labor and a $100.
James M. Nabrit, III,: Yes Sir. The officer's testimony about where this group was standing on the corner and how much of it all they blocked the pedestrians, it was confusing to say the least. Byars said this group 10:30 in the morning was blocking half of the sidewalk causing the people walking east and west either have to wait for -- they causing -- the people walking east, either have to wait for people walking west to get out of their way or step into the side of the street. However, on cross examination Byars slightly contradicted himself and said that the East-West crosswalk wasn't blocked at all, that they were only occupying half of the North-South crosswalk. In any event, the very pertinent thing I think is that the officer who was in charge of the traffic at this intersection, officer Holman, an experienced officer of 14 years, I think on the force, had been standing on this corner directing traffic for an hour before all this started. And Holman saw this group before Byars was there and didn't pay any attention, listen to his testimony at page 62, at the bottom of page 62. Question - now you observe on these corners from your position here when you tried to police that corner, do you not? Answer - I tried to. And you seen these people over there blocking traffic before you saw officer Byars? I saw him standing over there talking to them. Question - did you see them before he was talking to them? Answer - I saw them over there, I didn't pay any particular attention to them. Question - did you get the impression they were waiting for the light to change? Answer - I couldn't answer that, because I don't know what they had on their mind. Question - you formed no impression when you first saw them? Answer - no. You took no note of them when you first saw them, is that right? Answer - I just saw them standing over there. Question - the only time you may note of them standing over there, was when you saw the policeman assisting you talking to them. Answer - when I saw him over there talking to them, he wasn't assisting me. He wasn't assisting you with your corner? So, whatever obstruction or whatever impairment to pedestrian traffic had to have been slight, the officer was directing traffic on this corner didn't pay any attention to these people certainly. In any event, Byars' own version I think demonstrates that this brief confrontation -- that during this brief confrontation with Shuttlesworth, a minute to a minute-and-a half, all Shuttlesworth did was ask Byars questions, as the group Byars objected to dispersed. Now, about whether Byars really meant he couldn't stand in front of the store or go into the store, whichever version of Byars story you believe, and where he could stand and what he could do, that would really suit officer Byars. Now the State Court as I said, credited the police -- one of the police version of the facts and there was nothing in the defense testimony of Byars -- of Shuttlesworth, Phifer and four other witnesses, nothing in their testimony that was it all helpful to the States' case. Their description of the events, which I will just summarize in a sentence or two, was that it can't possibly be reconciled. They denied being a part of any group of 10 or 12, they denied standing on a corner, they said they merely slowed, they were waiting for the light, when Byars came out of Newberry's and stood in front of Shuttlesworth blocking his path, telling him to move on and Shuttlesworth said, “Move where?” Byars said, “Move anywhere” and Shuttlesworth said, “He was going to the store”, Byars immediately arrested him. But as I said, we don't need to rely on this -- on the defense version of the evidence. Byars' own version of the events, which led to Shuttlesworth's arrest, conviction, and sentence to maximum of eight months of hard labor, if you are counting the time for the fine, is I submit, incredible and outrageous enough even without reference to the petitioner's story. Now --
Tom C. Clark: [Inaudible]
James M. Nabrit, III,: The Alabama Courts Your Honor -- the Alabama Court of Appeals, I assume you mean.
Tom C. Clark: Yes, [Inaudible]
James M. Nabrit, III,: Did not indicate what evidence it thought or what charge it thought he was convicted on. It summarized the evidence, really saying in a paragraph really at page 138. Obviously, I believe -- at the bottom of the page, obviously believing Byars' version or repeating or accepting for purposes of the appeal, Byars' version.
Tom C. Clark: I suppose that it says that this crowd was blocking the sidewalk [Inaudible] some of the other pedestrians were forced to walk into the street.
James M. Nabrit, III,: Yes Your Honor, I mentioned in my statement of the facts, Byars' testimony to that effect.
Tom C. Clark: That's the finding of the court, didn't it?
James M. Nabrit, III,: So that's the -- yes Your Honor. There was not explicit -- there were no explicit findings by the triers of the fact. The trial judge rendered a general verdict, which didn't at all illuminate what he thought Shuttlesworth was guilty of. There were two counts in the complaint, as I will discuss in a moment alternative charges under the first count, and the trial judge just said guilty as charged without indicating whether he found him guilty on both counts.
Tom C. Clark: No jury?
James M. Nabrit, III,: No jury, the jury was waived I believe.
William J. Brennan, Jr.: Well, Mr. Nabrit, how are we to take this, version that at 138 the Court of Appeals gives us? Is that the set of facts from which we should decide those constitutional issues.
James M. Nabrit, III,: I think Your Honor that the normal rule is, that this Court accepts the facts as was found by the State Court or whether no specific findings of the facts, putting the States' case in the best slide. But the rule is, the Court is always recognized that if facts were determined to have a constitutional right, it had the power to scrutinize the record itself, it didn't have to accept the Appellate Court's characterization of the facts.
William J. Brennan, Jr.: Well, are you asking us to reexamine them, is that it?
James M. Nabrit, III,: I was asking the Court to give the record its normal close scrutiny, the normal review that it does in a case involving constitutional rights.
William J. Brennan, Jr.: Now this in connection with your Thompson and Louisville argument?
James M. Nabrit, III,: Yes, certainly in that connection.
William J. Brennan, Jr.: Well, may I ask you this, if I may, before you go on. If we were to accept a version of 138 of the Court of Appeals, if that were to be the version of the facts which would tell -- conclude this, what would be left of your Thompson and Louisville argument?
James M. Nabrit, III,: Well, the Thompson and Louisville argument is directed to the accusation under Section 1231, just look at the statute now. This statute is a single sentence of the ordinance. It makes it unlawful to refuse, or fail to comply with any lawful order, signal or direction of a police officer and the second count charged him in the language of the statute without any further detail.
William J. Brennan, Jr.: Well now which is the convection that -- is before us, is it under that section?
James M. Nabrit, III,: Well there was one complaint in two counts, and the trial court found guilty as charged.
William J. Brennan, Jr.: One was 1142 and other is 1231.
James M. Nabrit, III,: 1231. Now that Thompson and Louisville argument you asked me about.
William J. Brennan, Jr.: Yeah.
James M. Nabrit, III,: Is directed to 1231.
William J. Brennan, Jr.: I see.
James M. Nabrit, III,: Now 1231 on its face is just -- a most general law. It says that anybody who doesn't obey a policeman is guilty of a crime, but the Alabama Court of Appeals --
Hugo L. Black: Lawful order.
James M. Nabrit, III,: Yes, yes a lawful order, signal, or direction. The Alabama Court of Appeals, I they think obviously cognizant of the vagueness problem here, gave the statute a very specific construction in Phifer's case. It said that 1231 is limited to orders of policemen directing vehicular traffic. The pertinent quote of the opinion I quote is on the last page of our brief on page 30.
William J. Brennan, Jr.: Well, I'm a little confused Mr. Nabrit, one of these convictions, was it Phifer's or was it this one that was set aside under 1231, which was it?
James M. Nabrit, III,: Phifer's.
William J. Brennan, Jr.: Only Phifer's?
James M. Nabrit, III,: Only Phifer's.
William J. Brennan, Jr.: What we have before us are a conviction, which may or may not rest on both, is that it?
James M. Nabrit, III,: That's correct Your Honor.
William J. Brennan, Jr.: And your argument is that if you're right about 1231 on Thompson, Louisville or other grounds, then the conviction has to be set aside, because you can't tell that it wasn't done to that rather than under 1142, is that it?
James M. Nabrit, III,: Yes, Your Honor exactly and in addition, I claim that the conviction under 1142 was also there.
William J. Brennan, Jr.: Yes.
James M. Nabrit, III,: Both were there.
William J. Brennan, Jr.: Well now, I wish to get back to me, if you will, to what we do about this set of facts as the Court of Appeals has set them out immediately under its quotation of 1231 at 138 of the record.
James M. Nabrit, III,: Well, what I'm suggesting is that the Court of Appeals nowhere in its statement of facts says anything about vehicular traffic. And 1231 and the case decided -- Phifer's case decided with this says that, you can't convict under 1231 except for violation of an order of a policemen directing vehicles. Now the sentence, right on the last page of our brief, page 30, here's what the Alabama Court of Appeals says though, only up to this point though, only interpretation of 1231, this section appears in the chapter regulating vehicular traffic and provides for the enforcement of the orders of the officers of the police department in directing such traffic.
William J. Brennan, Jr.: When was that decision and --
James M. Nabrit, III,: That decision was Phifer.
William J. Brennan, Jr.: I know, when?
James M. Nabrit, III,: It was two weeks before --
William J. Brennan, Jr.: How long?
James M. Nabrit, III,: November 19, November the --
William J. Brennan, Jr.: Well, it did precede the decision in the Shuttlesworth's case?
James M. Nabrit, III,: By about two weeks, I think it's November 05, 1963, and Shuttlesworth's was November 19.
Tom C. Clark: Byars was of course not a traffic officer and therefore --
James M. Nabrit, III,: But Byars was a traffic officer assigned to the next corner, a block away from where he arrested Shuttlesworth.
Tom C. Clark: That's the order, the Court held that the order and that he gave to move on did not have reference to or based upon vehicular traffic.
James M. Nabrit, III,: It held that in Phifer's case.
Tom C. Clark: And that sentence 1231, had to do with vehicular traffic, but the conviction was set aside.
James M. Nabrit, III,: Yes, sir.
Tom C. Clark: Now why didn't they do that with Shuttlesworth?
James M. Nabrit, III,: I don't know.
William J. Brennan, Jr.: Was it the same court?
James M. Nabrit, III,: Yes, sir.
William J. Brennan, Jr.: Same judges?
James M. Nabrit, III,: Well, I'm assuming that's correct, but the opinion doesn't indicate who the judges were, it was per curiam and it doesn't say, I assume that the sixth division of the same judge.
Tom C. Clark: Did they distinguish Phifer? I haven't read the opinion but did they distinguish the Phifer's case?
James M. Nabrit, III,: No, they didn't, they could have relied on it, cited a reliance on it.
Tom C. Clark: They were companion cases?
James M. Nabrit, III,: Yes. They tried them together with a single record. Now --
Potter Stewart: I would suppose Mr. Nabrit that if we accept these findings on page 138 to the effect the presence of this petitioner and his friends on the street necessitated other people on the sidewalk going out into the street that by implication of the court is saying that this interfered with vehicular traffic along the street, that's what I had done.
James M. Nabrit, III,: Well, that is the argument that is the argument.
Potter Stewart: Was it that the [Inaudible]
James M. Nabrit, III,: Your Honor, I submit that no one in the Trial Court had the faintest notion that they were litigating any issue about vehicular traffic. Byars kept telling Shuttlesworth on the street corner, you are interfering with pedestrian traffic, he kept using those words and the prosecutor in the trial kept talking about pedestrian traffic. The city's brief cites four pages in the record for the preposition that -- and a factual assertion that these pedestrians who stepped into the street interfered with vehicles. As they cite pages 17, 20, 28 and 39. Gentlemen, there is no evidence on those four pages or anywhere else in the record that anybody, any pedestrians or anyone else interfered with vehicular traffic. It was there that people stepped into the street, but no evidence that they interfered with the vehicles. There is no evidence that Byars was giving a order relating to vehicles. He kept talking about pedestrians. So, if not a Thompson versus Louisville problem, that at the very least, petitioner Shuttlesworth finds himself in this Court for the first time faced with the factual contention that he interfered with vehicles. It's like Cole versus Arkansas, if not like Thompson versus Louisville. I submit that --
Speaker: Does your argument go on [Inaudible] Shuttlesworth's conviction and that his conviction is affirmed on both counts?
James M. Nabrit, III,: My argument goes on the premise that I cannot know the answer to that question, and that there is no way to know. That the trial judge's general verdict, not even indicating which count he was relying on, precludes us from knowing. That if there is -- and as Court is held in cases like Stromberg against California and Thomas versus Collins, which is very much in point, because that's a non-jury case of contempt, unlimited penalty, that the burden is not to be placed on a petitioner to satisfy the court that he wasn't convicted on a valid charge, when he may have been convicted as far as the record reveals on an invalid charge. So that if either charge is bad, the whole conviction must fall, particularly where it is within the power of the trial judge to avoid this ambiguity that's such a doubt of the constitutional dimensions not to be resolved against the defendant. Now --
Tom C. Clark: Was Phifer and Shuttlesworth complained the same information of where it was.
James M. Nabrit, III,: Yes, your honor, identical.
Tom C. Clark: Identical and the Phifer case which was reversed on 1231, that's the second count. I just don't understand, they were all standing here on the corner, we'll assume from the finding. Phifer was in the group, was he not, and Shuttlesworth was in the group. They were both charged with the same offense, they were both convicted in the same judgment. And then Court of Appeals they reversed Phifer, because the act referred to vehicular while it affirmed the other one, I don't understand it?
James M. Nabrit, III,: Mr. Justice Clark as our brief suggests, it's “Alice in Wonderland” one day they say that the statute covers only vehicles.
William J. Brennan, Jr.: Because everything against Phifer was reversed, was it?
James M. Nabrit, III,: Yes, yes.
William J. Brennan, Jr.: And they were the same form of information with the -- while this may have turned on 1231, everything was set aside wasn't it?
James M. Nabrit, III,: Yes.
William J. Brennan, Jr.: Is that right?
James M. Nabrit, III,: Yes. So, the one clue perhaps is that in sustaining these two, the Shuttlesworth conviction, the court doesn't, the Appellate Court like the Trial Court doesn't distinguish between 1231 and 1142. All it says is that there was sufficient evidence -- was introduced for the court to find the defendant guilty under the complaint, without any analysis or discussion of the elements of 1231 or --
William J. Brennan, Jr.: But the same evidence was not enough to sustain a conviction under the complaint against Phifer.
James M. Nabrit, III,: Perhaps.
Tom C. Clark: Then the only thing that directed the attention to in Phifer was the vehicular traffic problem under 1231, is that right?
James M. Nabrit, III,: No, they discussed the 1142 charge against Phifer too.
Tom C. Clark: And what did they say about it?
James M. Nabrit, III,: And they said that even officer Byars didn't believe Phifer was guilty of that and then on Byars' own story when Phifer left and when -- although Byars at one point said he was trying to get Phifer -- trying to catch Phifer and when Phifer came back, Byars didn't arrest him when he saw him again, he just kept telling him to move on and only really arrested him when he persisted in talking to Shuttlesworth.
Tom C. Clark: Well after that he moved and then he came back, is that right?
James M. Nabrit, III,: Well, everyone left except the affirmative was, everyone moved back at least and there was nobody there, but Shuttlesworth for a moment and Shuttlesworth and the four or five police officers according to Byars story. And then when after -- again according to Byars, after Phifer went into the -- after Shuttlesworth went into the store, and was arrested and taken back out and stood on the corner waiting for the police wagon where he waited for some minutes, Phifer then came over and tried to talk to him, and it was while he was waiting at this point that Phifer was arrested.
Tom C. Clark: Well, he was arrested for a different offense, then wasn't he?
James M. Nabrit, III,: Well, he was charged exactly the same and although Byars contended that he was in the same group on the corner --
Tom C. Clark: Shuttlesworth was already under arrest when, whatever Phifer was doing occasioned his arrest.
James M. Nabrit, III,: Right.
Tom C. Clark: And the crowd then dispersed?
James M. Nabrit, III,: Before Shuttlesworth's arrest, at the time of Phifer's arrest?
Tom C. Clark: Yes.
James M. Nabrit, III,: Oh Yes sir. Well the testimony -- they only -- the real testimony about that is that the people were standing along the side of the Newberry Store there. There is a wide sidewalk.
Hugo L. Black: Does the court's opinion in Phifer's case [Inaudible] on this record that we have get it?
James M. Nabrit, III,: It is not in this record. I think that the view of the Alabama Court of Appeals took of Shuttlesworth and the view it took for Phifer, is that the Court thought that Phifer moved when Byars first told him to move on. And then Phifer was arrested for talking to Shuttlesworth later, whereas Shuttlesworth was arrested for his failing to obey the earlier command, but this doesn't at all explain the fact that it all changed the fact, there was no evidence that Shuttlesworth was interfering with vehicular traffic or that the officers orders were directed to vehicular traffic. Now before discussing Section 1142, and the first count of the complaint, I would like to point out from the very beginning. At the pre-trial, petitioner relied on both the First and Fourteenth Amendments and claimed that the arrest was a part of a campaign of harassment against him during the trial. In 1962, in Birmingham, Fred Shuttlesworth was himself a symbol of the civil rights movement, just as much as Police Commissioner Eugene Bull Connor was a symbol of unyielding segregationist resistance. Mr. Shuttlesworth was just walking down the street in the face of the continued police efforts to keep him in jail was a symbol of the movement. And his freedom to walk on the streets and move about was indispensable to Shuttlesworth's freedom to associate with others and the freedom to be a civil rights leader in Birmingham.
Potter Stewart: Back then that particular case seems to have involved a what was it, a selective buying campaign?
James M. Nabrit, III,: Yes, yes.
Potter Stewart: Which I would presume or guess was a partial boycott or selective boycott.
James M. Nabrit, III,: I think that's right.
Potter Stewart: And which would involve not going into stores I should think rather going into them, doesn't it?
James M. Nabrit, III,: Yes, yes.
Potter Stewart: So it was the – here apparently the petitioner wanted to go into the store.
James M. Nabrit, III,: Well, I take it only after being confronted with Byars command.
Potter Stewart: I suppose it hasn't got anything to do with the case, but I was just curios as to what the --
James M. Nabrit, III,: I think he was trying to – but by his version, he was going into the store to get away from Byars, by Shuttlesworth account. So, I think there is definitely a First Amendment aspect to the matter, that just standing on the street Shuttlesworth did embody the civil rights movement in Birmingham, but there was a First Amendment situation even on the States' version of the facts, because the police version was Shuttlesworth standing in amidst of a group of 12 people, the center of the conversation talking to them and talking to him and Shuttlesworth denied this, but accepting the states' version that Shuttlesworth was standing amidst -- gathered this crowd and he was talking to them, we have a person exercising First Amendment rights in a simple form, but nevertheless in an important and constitutionally protected manner, because to communicate with a small group of people is just as much First Amendment activity as to make the speech or distribute hand bill. Now, referring the Court to Section 1142 set out on page two and three of our brief, one of the complaint was framed on the second paragraph of 1142, so if we could turn directly to that, its in two sentences. The first one makes it unlawful, for any person or any number of persons to so stand or loiter or walk upon any street or sidewalk in the city, as to obstruct free passage over on the longer sidewalk. And then the second sentence says, it shall also be an unlawful and note the word also, to be also unlawful for any person to stand or loiter upon any street or sidewalk of the city after having been requested by any police officer to move on. We have two alternative ways, on the face of it at least, two alternative ways of committing the offense. The first being to stand or loiter so as to obstruct free passage and the second alternative being, to stand or loiter after having been requested to move on. The complaint against Shuttlesworth was disjunctive just like the statute. The complaint, page two and three of the record, the charge is exactly in the words of the statute, that Shuttlesworth did stand or loiter or walk upon a street or sidewalk within and among of group of other persons, so as to obstruct free passage, and then naming the intersection or did, or did while the said groups stand or loiter upon say a street or sidewalk after having been requested by a police officer to move on, they are both contrary to Section 1142. The time of Shuttlesworth's arrest, there had been no construction or interpretation of this law, no judicial gloss put on it whatsoever. Shuttlesworth took the law as it was written. And as it was written, certainly the second sentence, the second alternative, the part dealing with standing or loitering after police officer has requested you to move on is unconstitutionally vague, because it puts the citizens right to be on the street, no matter what he is doing in the complete control of the policemen. It contains no guidance for the citizen, the policemen, the trier of the fact, anyone and even more invidiously perhaps the law by precluding the citizen from standing long enough to question the policemen about what his order means or ask him about it, makes it impossible for the citizen to stand there even long enough to judge, whether the officer is justified in giving the order lest he be found guilty of loitering after the request to move. We submit that after this last aspect, this law really failed to warn Shuttlesworth, and really standing for a moment and asking an officer whether he really meant that he couldn't stand in front of the store would constitute punishable loitering, after an order to move on. I submit that 1142 is unconstitutionally vague for all of the reasons this Court is ever given in vagueness cases for invalidating laws. There is the lack of fair warning, there is the lack of guidance to the administrator, the executive officer, the policemen and the trier of the fact and in addition to that, this law if any law does, is completely susceptible of arbitrary and discriminatory applications.
William J. Brennan, Jr.: [Inaudible]
James M. Nabrit, III,: Yes, but I was addressing myself to the law as Shuttlesworth took it when he was arrested. The State's argument now is, that the prosecution is somehow saved by a construction of the law, which they contend narrows it, I submit the narrowing itself illusory, but they contend narrows it, which took place two years later, two years after Shuttlesworth or two-and-a-half years after Shuttlesworth's arrest.
William J. Brennan, Jr.: But Mr. Narbit, doesn't, I do not know, I am just looking, I do not have the Middlebrooks opinion, but the state's brief quotes an excerpt from that opinion, in which the court says that the construction requiring also the blocking of free passage, it is the construction they had given in both Phifer and Shuttlesworth.
James M. Nabrit, III,: Well, there are two things to that. If that is correct, it was certainly not explicit in either Phifer or Shuttlesworth, certainly not explicit. What they said in the Middlebrooks was that, this was the racial disadvantage of those earlier cases, but even if that be so, even if the narrowing construction came in Shuttlesworth's own case, even if we concede that, then that still does not cure the lack where this tortured interpretation of the statute, torturing of the words to make it one offense rather than two, doesn't, in Shuttlesworth own case even doesn't give him fair warning when he was -- as on the time he was arrested, Mr. Justice Brennan wrote an opinion in Bouie against City of Colombia in which he stated what I think is the principle that applies to this subs -- post facto, if you will construction of what the law meant. The Court -- the majority opinion stated, that even where vague statutes are concerned, it has been pointed out that the vice in such on any enactment cannot be cured in a given case by a construction in that very case, placing valid limits on the statute, for the objection of vagueness is two-fold; inadequate guidance to the individual whose conduct is regulated and adequate guidance to the triers of fact. The former objection could not be cured retrospectively by a ruling either of the Trial Court or the Appellate Court, though it might be cured for the future by an Authoritarian Judicial Class. But beyond even this, really the -- this Middlebrooks doctrine that -- that twists the words of the statute to make it -- to make it now mean something different, to make it now meaning that the policeman can't just order any citizen off, the policeman can only give the order if there is a prior obstruction, is it really what it says, because the [Inaudible] with the burden of proof. The Alabama Court has construed this law. It says that the police make out a prima facie case that there was an obstruction by merely proving that the policeman gave the order and that the burden is on the defender to come in and show that the policeman's order was arbitrary, citing this New York case, People against [Inaudible]. This led one judge of the Alabama Court of Appeals to dissent and protest that they were requiring the defendant to come into the court and disprove the state's case. I would submit the --
William J. Brennan, Jr.: Quite aside Mr. Narbit, is it possible that what the Court of Appeals was saying in Middlebrooks was that the factual setting in Shuttlesworth was that Shuttlesworth was blocking traffic.
James M. Nabrit, III,: I think so, yes, that is a -- they certainly never articulated it in Shuttlesworth or in Phifer this notion that the statute really was one offense rather than the two alternative things spelled out in the Phifer.
Hugo L. Black: Where was this, the Second Avenue of 19th?
James M. Nabrit, III,: Yes sir, Second Avenue, 19th Street, North. It is a --
Hugo L. Black: It's pretty near the center of the city, isn't it?
James M. Nabrit, III,: Yes sir, I understand that it is the downtown shopping area, there is another department store that exists across the street, this is an area with wide sidewalks.
Hugo L. Black: At what time of the day was it?
James M. Nabrit, III,: Ten thirty in the morning, on a Wednesday morning.
Hugo L. Black: Does the record show why they were gathered there?
James M. Nabrit, III,: They were coming from Federal Court and --
Hugo L. Black: Coming to or from?
James M. Nabrit, III,: From Federal Court, they have been there in Federal Court, for the hearing on the disorderly conduct charge, it was an Habeas Corpus and that trial didn't last very long, it must be continued or something, they stayed there a few moments and they left, they were walking down the 19th Street, three blocks from the Courthouse, when they encountered Officer Byars on this corner.
Hugo L. Black: They what?
James M. Nabrit, III,: When they encountered the patrolman Byars at second, they were coming from Fifth and 19th where he caught them.
Hugo L. Black: What was the object of being there, was it – what was the – what's the fight about at that place?
James M. Nabrit, III,: The officers -- here we have two completely contradictory versions. The officer's version is they saw them walking down the street, standing on the corner; a group of people gathered around and Shuttlesworth was talking to all of them.
Hugo L. Black: Was it some kind of a demonstration or --
James M. Nabrit, III,: No Sir, no Sir, no Sir, just in that there was not any demonstration, picketing or anything like that.
Hugo L. Black: I could not find it in the record, what, what -- anything in the store?
James M. Nabrit, III,: -- anything going on, they were kind of in area not that doing anything in this store, no sitting and no hit off, no hit off anything.
William J. Brennan, Jr.: What that, is it the boycott you mentioned earlier?
James M. Nabrit, III,: That is a possible inference that they might have been talking about.
Hugo L. Black: About what?
James M. Nabrit, III,: That is a possible inference that they might have been looking around to see what's with the boycott, there is no --
Hugo L. Black: Boycott of what?
James M. Nabrit, III,: The Negroes in the town were -- were boycotting the downtown store -- they were -- what they called as in the record a selective buying campaign, so there weren't many Negroes on the streets at downtown this day and this group was -- Shuttlesworth's group was very conspicuous, there were the only Negroes around town.
Hugo L. Black: I would like to understand the probe explained in your argument, maybe we can get it by an illustration. Are you familiar with F street down in [Inaudible]
James M. Nabrit, III,: Something -- Yes Sir.
Hugo L. Black: You know that on Saturday, it is pretty bad congested, do you?
James M. Nabrit, III,: I think, I do, I used to live there.
Hugo L. Black: And suppose a groups to get on F Street and stay there, they had an ordinance against obstructing traffic, just take it just traffic would not, they stood there, people couldn't get by them, they want to walk down the street, they all had to get down and walk in street F, in order to get by them, would you say they could not be prosecuted, that the constitution forbids their prosecution?
James M. Nabrit, III,: You could draw a lot to cover that conduct certainly.
Hugo L. Black: You say this law doesn't cover it?
James M. Nabrit, III,: Yes Sir.
Hugo L. Black: That is what I thought you were arguing.
James M. Nabrit, III,: The fact you are giving me were [Inaudible] let me say that, and the police never claimed these people completely blocked the sidewalk, it is half the sidewalk they were occupying.
Hugo L. Black: Well, he testified as I saw it and I assume unless we want to overrule the findings of defense who testified that they were there in large numbers, so large people could not walk on the sidewalk. They therefore the people who were walking on the sidewalk had to get out in the street and walk. Do we not have to accept that as being a finding of the court and based on Byars' evidence like he said that already?
James M. Nabrit, III,: Your Honor I would suggest that -- that by reading Byars' testimony carefully, he really never claimed that much. I do not think --
Hugo L. Black: What?
James M. Nabrit, III,: Byars said that they were blocking half the sidewalk, the people coming West could go by -- the people coming East would have to either wait for those pedestrians going West or step into the sidewalk and as some did and were there for a minute and a half before -- a minute, two a minute and a half.
Hugo L. Black: But you wouldn't claim that that's beyond the power of the city to make that an offense?
James M. Nabrit, III,: By a narrowly drawn law, there is an actual obstruction and there is – and the person is notched at.
William J. Brennan, Jr.: Well, Mr. Nabrit, on this last point, Page 17 of the record, the ones that were walking along there, were they able to walk down the street without any obstruction, this Byars, no sir. On some occasions, people who were walking in an easterly direction on the North side of Second Avenue, had to go into the street to get around the people who were standing there. I take it that's what the Court of Appeals was referring to which side of the fact?
James M. Nabrit, III,: Yes, Your Honor. I didn't mean to imply the contrary. I was just indicating, that in every claim they blocked the whole sidewalk, there was never any indication that they were intentionally there, they were there for purpose of blocking the sidewalk, they were there for a minute and half and that Byars also justified that completely the opposite, that they weren't [Inaudible] they were --
Hugo L. Black: Are you then asking us to decide as a matter of fact this statement of Byars was not true, after the local courts found that it was.
James M. Nabrit, III,: No sir, actually no sir.
Hugo L. Black: But we have to accept it as the truth unless it's absolutely not supported by any evidence at all.
James M. Nabrit, III,: Yes sir.
Earl Warren: Mr. McBee?
Earl McBee: Mr. Chief Justice, may it please the Court. I think I would like to correct some of the implications of the evidence. Here is a statement on I think Mr. Narbit referred to on cross examination relating to what the two defendants Phifer and Shuttlesworth were doing and whether or not they alone were blocking the sidewalk in such a manner as to require the pedestrians to go out into the street. It is true enough at Page 21, I believe on top of Page 22 of the record, that they all – so testified. However, on further cross examination on Page 27 and Page 28 of the record, he was interrogated further about the crowd and he said the crowd of which the bottom of Page 27 and the top Page 28, he said the crowd of which Mr. Shuttlesworth, Reverend Shuttlesworth and Reverend Phifer were members did block the East-West traffic lane for pedestrians and did as a point of fact require the pedestrians who were not involved in the group to move into the street in order to get by. Now, it is true the testimony is that they did not block over half of that passageway, but nevertheless at that particular hour, a busy hour of the morning, when the testimony shows that from 50 to 100 people a minute were passing by. The testimony clearly shows and this -- the Court of Appeals clearly had the right to determine as a matter of fact that the pedestrian traffic was so diverted as to get into the street, and it is obviously the inference to be drawn from that evidence that it did interfere in that manner with the vehicular traffic. Now, we -- I think we have in our brief, the Phifer -- the relevant portions of the Phifer case.
William O. Douglas: What if the -- what is the crime on the Alabama statute, if every one but Shuttlesworth or everyone in the group, but one moved on and one man stayed on behind --
Earl McBee: Mr. Justice Douglas, we contend in this case, that the proscription reads any person who as a part -- as a person or a member of a group, in other words some of the statutes or ordinances are phrased in a group as such, but this includes person as well.
William O. Douglas: Yes. If there were 12 and the policeman says move on and the 11 move on and the one man remains, is he violating a --
Earl McBee: That maybe a question if he remained, so and does not block, but however though I think the evidence is clear that they didn't all move. Now, the testimony of the officer was, Officer Byars, and by the way he was the only arresting officer. Now, there is some testimony that Officer Rensheur said, I helped in the arrest, but when he testified his -- what his assistance consisted of, he said it just consisted his being there, that is all. He did not do anything else. But when officer -- when Officer Byars accosted the group, and by the way, I think that I should make this statement, the record clearly shows that the blockage occurred for some four and a half minutes and that is true, that before the officer ever accosted the group, it had been going for a minute and a half, and the testimony was that -- that the officer watched the light change, in other words there was a semi full light at that intersection, he watched it change for a number of times.
Earl Warren: Which officer was that?
Earl McBee: That is Officer Byars. Now, the other Officer Holman, I think the evidence indicates, was engaged in a conversation with another officer, Officer Davis, who was -- who was a meter patrolman, that is he had a three wheeler as it's called and his duty to patrol certain portions of the streets to check parking meters. He had gone to that intersection according to the undisputed testimony for the purpose of conveying a message to Mr. Holman, pertaining to a personal matter and relating to a call that -- Officer Holman was to call his home. And so Officer Davis and Officer Holman were on the corner, but obviously engaged in a conversation between themselves and they were summoned across the street according to some version of the testimony.
Byron R. White: Mr. McBee?
Earl McBee: Yes Sir.
Byron R. White: Was the defendant convicted of obstructing the sidewalk or of refusing to obey the command of the officer --
Earl McBee: It -- the Court of Appeals, I think very clearly indicated what the conviction was for. We have as you could see as in the record on Page 138 of the record, I believe the finding of the Court of Appeals in the Shuttlesworth case is set forth and it is clear that they found the facts to be that both -- that blocking and both ordered to move were present.
Byron R. White: At the same time?
Earl McBee: At the same time, yes sir.
Byron R. White: So, would you say to sustain this conviction you would have to have sufficient evidence in the record, if they were both blocking at the sidewalk and the refusal to obey at the time?
Earl McBee: Yes sir, I think that is true.
Byron R. White: Now, what evidence in the record is there that when Shuttlesworth refused to move at the officer's request that at that time, as well as, before when he was a member of the group, that there was any blocking of the sidewalk?
Earl McBee: Well, the evidence was that the group substantially remained, the officer watched, the officer watched the witness to be -- standing -- the group standing --
Byron R. White: When he was first requested to move, not when he was last requested, when he was first requested to move, there was a group there.
Earl McBee: When he was first requested to move, that the group was still there and nobody moved.
Byron R. White: And he did not move with the rest of them, not –
Earl McBee: Nobody moved at that time.
Byron R. White: Is that when you said there was a coincidence of the evidence of --
Earl McBee: Yes sir they, in other words, when he first came up, he requested them to move. The testimony I believe is that rather than inquiries I think the evidence is that Reverend Shuttlesworth made statements, such as, such as you mean, “We can't stand here on the sidewalk” and the officer then said, he repeated his statement that “You are blocking the sidewalk, obstructing pedestrian traffic, you are causing“ but he didn't say your causing the crowd going on the streets, but he said “You're impairing pedestrian traffic and I'm asking you to move again.” Now, that second occasion no one had moved or substantially no one had moved. The third occasion --
Earl Warren: Where do we find that in the testimony that no one had moved at that time?
Earl McBee: That -- that was the testimony of Officer Byars, and I believe also of Officer Holman --
Earl Warren: Where -- where do we find it in the record?
Earl McBee: They are to be found --
Speaker: Page 18?
Earl McBee: Page 18 is one of the places and that's the testimony of Officer Byars --
William O. Douglas: Also the reason that I asked my earlier question is due to the record on Page 28, just above folio 30, where the officer says that everybody had -- apparently said is that everybody at the time of the arrest had moved except Shuttlesworth. Nobody was standing there except Shuttlesworth.
Earl McBee: I believe that -- I believe what he said was, nobody was standing, everybody else was in motion except this defendant Shuttlesworth who had never moved. Now that was the third time the police asked him to move --
William O. Douglas: The moments before the arrest?
Earl McBee: Yes, that is the just the moment before the arrest, exactly right sir.
Earl Warren: But as I read this on page 18, it says that did you observe the defendants in the group for any length of time, answer and in my best judgment for a minute to a minute-and-a-half while he stood. Question: what did you do then after observing them with anything. Answer: I walked out of the store and informed a group of people they would have to move on and clear the sidewalks so as to allow free passage and not to obstruct it. What did you tell them, again please? I told them they would have to move on and clear the sidewalk? What did they do, if any thing? Well, some of the group began to move gradually away.
Earl McBee: Yes, some of the -- he said some of them moved. Now, the testimony of Holman was that they did not move, that they were standing still there.
Tom C. Clark: [Inaudible]
Earl McBee: Yes, that's right. There were a few of them that moved at the first part according to the testimony of Mr. Byars.
Hugo L. Black: Do you agree that there is nothing in the record to show, they stated to the policemen why they were there or what they were [Inaudible]
Earl McBee: Yes sir, they made no effort whatever to explain their presence. They made no effort to contend that they were there observing the boycott situation. It was not referred to anywhere in the testimony except the testimony was although the questions were asked whether or not these officers knew about or had heard about any boycott activities. They said, “We have heard rumors of it.” They were asked if they have been given official notice of it through their superior officer, they said “No.” So far as the evidence is concerned, neither the State or the City's evidence nor the defendant's evidence disclosed any connection or relationship between the boycott so called and the occasion that people were standing there. As Reverend Shuttlesworth says, here is version of what happen was simply that, we walked down the street just as any other people would walk down the street. We got there just before the light changed and we just about the time we ready to step out in the street and cross, the officer came up and accosted us, which of course is a direct conflict in the testimony of Mr. Byars who said that they had been standing there talking about what we don't know, they made no effort to explain what they were talking about, but just standing there talking. Now, somehow or the other, the group had augmented according to Byars testimony from about six to about ten or twelve and what they were talking about nobody knows and nobody attempted to explain. If they were attempting to -- evidence or to exercise any of the free speech rights, it isn't mentioned anywhere.
Byron R. White: Mr. McBee it maybe that not everybody moved when the officer first requested to do so but where is the evidence in that the obstruction which may have existed there was found to exist prior to the request to move. Where is the evidence, they remained after the request? It's only that some of them moved away and some of them didn't. Now let's assume for the moment that everybody moved, except Shuttlesworth immediately upon the first request, let's just assume that and Shuttlesworth stayed all alone stayed there and said, do I really have to move or we're not obstructing anymore, here I am, I am standing here all alone, and then the policemen arrests him what he was arrested for. Under the construction of the statute that wouldn't be good, some instruction and a request of full information.
Earl McBee: Yes sir, I think that's correct, but now --
Byron R. White: The refusal to move as they instruct him.
Earl McBee: Yes sir, yes sir that's true, that's quite true. So we could now –-
Byron R. White: Apart from the fact that everybody didn't move?
Earl McBee: But I think that we have to take into account, Mr. Justice White the form of the statement made by Officer Byars. He made the first – asked, requested for them to move and told them that they were obstructing traffic. He said that he informed them after the first occasion, when Shuttlesworth said “You mean to say we can't stand on the sidewalk. He said, “I said nothing in return.” I won't hesitate again short time after third and last time, no this was a third time. Now, the second time, he says, “I waited for a short time and told them -- informed them again they would have to move and not obstruct the sidewalk and allow free passage for the pedestrians East and West” at which time the defendant asked “You mean you can't stand here on the sidewalk.” And the third time, he told them, he says “I'm informing you for the third and last time that I'll have to move you -- I'll have to arrest you unless you clear the sidewalk, which you're obstructing.” So, I would assume that the inference is that they were still there in sufficient numbers.
Byron R. White: Was the 1231 charged [Inaudible] in Shuttlesworth case?
Earl McBee: In Shuttlesworth case, yes it was and we have quoted in our brief, the relevant part of the Phifer case, which clearly indicates the point of clearance between the two cases. On page 32 of our brief, on page 33, we have quoted at length the findings of the Court of Appeals in the Phifer case and also we have quoted on page 33 at length from the testimony which indicates that as a matter of truth in fact, the arrest actually was not predicated upon the traffic situation, but as the Court of Appeals says we are of the opinion that reading the record that clearly the arrest occurred because Phifer came back. He had disappeared so Byars said and came back after having disappeared and was arrested or rather he was first warned to move on and leave the presence of Reverend Shuttlesworth. But, he did not do so and was warned I think three times according to the testimony as set forth here, and the third time the arrest was made and the Court of Appeals said that -- and concluded that the arrest did not relate to moving on or failed to move on in response to the direction of an officer when obstructing traffic, and did not relate to any situation that could in anyway involve vehicular traffic and so therefore his conviction was reversed.
Byron R. White: So here is what in the Phifer case the court said in dismissing the 1231 charge?
Earl McBee: Yes sir.
Byron R. White: There is no suggestion in the evidence that the defendant violated any traffic regulation in the City by his refusal to move Shuttlesworth when order to do so.
Earl McBee: Yes sir.
Byron R. White: Now, in Shuttlesworth case, what was his trial, what traffic ordinance did he violate?
Earl McBee: Well, the point that I believe --
Byron R. White: The previous sentence -- the obstruction statute is that a violation?
Earl McBee: Both are traffic statutes, both are traffic regulations --
Byron R. White: So that was 1142 is --
Earl McBee: 1142, and that involves under its terms of blocking or obstructing traffic on the street or sidewalk and fail to move on when requested to do so by a police officer.
Byron R. White: Is 1142 for vehicular traffic –-
Earl McBee: 1142 is broad enough perhaps to include regular traffic, but it does not specifically say so, and I'm not aware of having so been construed but it does cover, it says streets and sidewalks. As a matter of fact the ordinance itself, in its own space reads streets and sidewalks are to be kept open for free passage that's entitlement of 1142.
Byron R. White: Let's assume for the moment that 1231 is charged against Shuttlesworth doesn't stand, let's just assume that.
Earl McBee: Yes sir.
Byron R. White: Would this conviction have to be reversed?
Earl McBee: It is our contention it would not sir. We have covered that or tried to cover it in the last portion of our brief and our argument there is that the Stromberg and other cases that are referred to in the brief for the petitioner relate to the matter, of declaring the constitutionality of the ordinance or statute involved. It is our contention that at most a reversal of 1231 conviction would -- and by the way of course I must explain here that there was only one -- one sentence and --
Byron R. White: But he was convicted of both accounts.
Earl McBee: Only one sentence and he was in effect I think convicted on both counts, yes.
Byron R. White: And only one sentence.
Earl McBee: That's correct, yes sir. Now, our point here is this that actually the 1231 ordinance was not within itself tested for its constitutionality. As a matter of fact in the brief, I believe that the petitioners say that that they have in effect that they -- that they realize that it has been so narrowly construed as to relate to those situations involving or relating to vehicular traffic that they had no desire to argue further about the unconstitutionality of it. They said if it had not been so construed, then they would then contend it had the same infirmities as they say 1142 had. But the Court of Appeals in both cases found that they did not reach the constitutionality of 1231, and petitioner's brief concedes that to be the case and closes that little quotation in that regard with a statement that it's immaterial anyway whether it is – whether it is good or bad or whether it did reach and didn't reach it because of the 1142 is the dispositive of this particular case, and so we say that the Court of Appeals did not reach the question of constitutionality of the 1231. We do not mean to concede that it would have been unconstitutional had they've reached it, but they did say that it related to vehicular traffic and as such in a later case, the Shelton case, I believe some of the court felt that in vehicular traffic situations, there should be some assumption in favor of the validity of the direction of the traffic officer or the police officer and that it should not be set apart or aside or reversed unless there was some evidence presented to show that they obstruct arbitrarily.
Speaker: Mr. McBee?
Earl McBee: Yes sir.
Speaker: [Inaudible]
Earl McBee: Yes sir, I have intended to continue in that argument.
Speaker: [Inaudible]
Earl McBee: I have made this statement and perhaps I didn't make it clear, but we have construed the decisions Stromberg of course and other cases which were relied upon by the petitioner in this argument to deal with the issue of the constitutionality of the several different Acts that are statutes or ordinances that might be involved and in our case we do not have anything although so far as I can see except a question of lack of evidence, if this Court should so find. Now, we say first that there is no lack of evidence because it is obvious that the Court of Appeals took the position that evidence of forcing pedestrians into the street made of this situation a matter involving vehicular traffic. Now, that is the fair inference that we take of the Court of Appeals' decision, and we believe that it is the fair inference that should be taken from the evidence as Byars indicates. Further, we say that if it is just merely, if it is just merely a question of no evidence or lack of evidence, and that's the -- that's the heart of it as we see it, then the case is as we understand them, Federal and State of when a summon is exacted which is not broader than would be substantiated by one count, the fact that there are two counts in the case and one of them is bad does not mean that the verdict will not stand or the decision will not stand on the good count.
Byron R. White: [Inaudible]
Earl McBee: I think, I think it would --
Speaker: [Inaudible]
Earl McBee: Yes sir.
Speaker: [Inaudible]
Earl McBee: Yes sir.
Speaker: [Inaudible]
Earl McBee: Yes sir, they always do invariably applied to that situation when of course if they -- if the sentence was so great that it could not be supported on one count. For example, if the sentence had been, we will say, 180 days, plus 180 days or say it had been 270 plus fine, then it would be obvious that you would have to rest your conviction upon the bad count and it would not -- that rule would not be applied. But when only one -- when only one sentence is imposed and the reason for that either is that there is one bad count and one good count. If you disassociate it from the question of constitutionality, and I believe that the Stromberg case, Carlson and the other cases would perhaps be cases in point if you were aiming at the constitutionality of the ordinance in question, but as we say here, apparently there is no effort -- serious effort made on the part of petitioner to argue that 1231 was unconstitutional as it was construed and applied in this case.
Abe Fortas: [Inaudible]
Earl McBee: Beg your pardon sir.
Abe Fortas: [Inaudible]
Earl McBee: No, he made no serious effort to claim that 1231 that was unconstitutional is what I tried to say, I meant to say in the brief, in the briefs is filed in this Court.
Potter Stewart: Now as I have the same impression as my brother Fortas has suggested that he does make a very serious complaint as the constitutionally of 1231 not as it is now been limited, and confined to traffic, vehicular traffic cases, but as it applied to him at the time of this arrest.
Earl McBee: Well he –-
Potter Stewart: [Inaudible] and failure t notify him.
Earl McBee: If I understood it, if I understood him, I think that what he says is, I mean, maybe, I misread his statement, but he says that he deals with it in this way. He says that both for the fact that this construction has been placed upon it by the Court of Appeals we would argue that these other grounds would apply, but they don't argue, that -- that I think is his position. We have quoted -- we have quoted in one of our footnotes, the particular point of his brief on that particular question.
Hugo L. Black: Mr. McBee --
Earl McBee: Yes sir.
Hugo L. Black: Page five, six here is a note --
Earl McBee: Yes sir.
Hugo L. Black: Those demurs specially in pointing to raise as I read the question of the constitutionality of the ordinance.
Earl McBee: Yes sir but now here is -- here is what the Court of Appeals said Mr. Justice Black. They said that there were two reasons, that they did not reach the consideration of the 1231 under these demurs. Number one, if the court will observe each of the ground of demur relate to and embrace not just one of the constitutional provision of the statutes, but both statutes. Now under our Alabama principle or theory or practice in relation to demurrers, each demurrer is a unit to itself, and the ground of demurrer of course being all embracing covered too much territory, it covered both 1142 and 1231 and was addressed therefore to the entire complaint, and not to each attempt.
Hugo L. Black: We would put down by that practice, local practice in the court in determining the question as to whether how we could identify, which count was convicted on, and if we cannot identify which count he was convicted do they have a right to say that he may have been convicted on the count we say is unconstitutional?
Earl McBee: Yes sir.
Byron R. White: It was clear he was convicted on both counts.
Earl McBee: I think that the Court of Appeals so held.
Byron R. White: Where do you find that whether he was convicted on both counts?
Earl McBee: The fact Mr. Justice White that the conviction was a general conviction where there were two counts in the complaint, that would have to be the construction, that would have to be placed upon in my judgment, I think --
Byron R. White: [Inaudible] with both counts.
Earl McBee: Yes sir, I think the only way -- it could have been either one, but we'll say that we couldn't tell which, I mean we will concede that's true.
Byron R. White: You will?
Earl McBee: Yes sir, that you could not tell which it was, that's correct.
Byron R. White: I thought you said, I just thought you said it was clearly convicted to both.
Earl McBee: Well, I think --
Byron R. White: So you mean that you can tell -- which he was convicted of namely both.
Earl McBee: Well, I think you would have to assume from the record that he was convicted of both. I think he was.
Byron R. White: [Inaudible] either you can tell me he is convicted of both or you can't.
Earl McBee: Well, no I think the, I think the --
Byron R. White: If you can, that's maybe one problem whether you can't tell which one he was convicted of, it is possible that he was only convicted of one here.
Earl McBee: No I've possibly made an erroneous statement, what I have meant to say is that this court will have to take the position that the record does not clearly show which of the two counts he was convicted upon or for that matter that he was convicted on both in other words, I think you would have to have to assume that that is true.
Tom C. Clark: And you would retry him, is that it?
Earl McBee: I beg your pardon sir.
Tom C. Clark: Under that theory you would try him again, and what would happen to the case?
Earl McBee: Well, I think of course if the court should reverse on the theory that either one of the sections under which he was convicted was unconstitutional, I think that would have to be reversed, yes sir.
Tom C. Clark: I mean –-
Earl McBee: If you couldn't tell which one he was tried on, yes.
Tom C. Clark: Yes, this Court concluded that they couldn't tell from the record, well just what he convicted him on, whether it was both counts or --
Earl McBee: One or the other?
Tom C. Clark: Both counts.
Earl McBee: Yes.
Tom C. Clark: That wouldn't involve any constitutionality of the ordinance is it all, that's just a question that makes sense.
Earl McBee: Well actually, the court did find with reference to 1142, they did discuss, the court did discuss the constitutional question in that case.
Tom C. Clark: They never did say that he was convicted of both counts, did they?
Earl McBee: Never did they expressly say, no sir.
Tom C. Clark: My question is assuming that this Court -- for us to decide that we couldn't tell, then you would retry the defendant or what would you do then?
Earl McBee: Well, I would think it would have to be sent back, yes sir that would be true, if that was the finding of this Court.
Speaker: [Inaudible]
Earl McBee: Well, the Court of Appeals actually influentially affirmed on both, but they did not discuss the constitutional question as to 1231. They felt like under the rules of practice of the State Court, that was not before them, and there was another point Mr. Justice Black you asked the question a moment ago, whether or not that was before the court and whether or not this Court would be free to ignore the rule of practice. I think that it depends -- if I understand it correctly, it depends upon the fairness of the rule of practice and whether or not it is fairly implied and whether or not it is actually a rule that knows no exceptions, but it has been universally and uniformly applied through the years, but I think if the court, if the Alabama Court should vary from it's previous decisions and come up with a new rule, which they say will not permit us to bring this question, then this Court with doubt will look into that and say that you can't stand on some fanciful new rule to avoid the constitution question being attempted.
Tom C. Clark: Mr. McBee your position is that the conviction was on both counts. This is proven by the fact that your highest Court discussed both counts. They would not necessarily had to discuss both counts unless they thought there was --
Earl McBee: Unless they thought they would entirely be convicted on both counts, I believe that's a fair interpretation.
Tom C. Clark: This is your position, is that right?
Earl McBee: Yes sir, I think that's fair, I believe that's correct.
Byron R. White: [Inaudible] trial court if the defendant is guilty as the charged in the complaint.
Earl McBee: Yes sir, there are two charges though, the two counts, that's the thing, that's exactly why I said a while ago that the --
Byron R. White: Well, then you can't tell in your opinion of what he was convicted of, namely both counts.
Earl McBee: Well, I think that is the fair inference to be drawn, yes sir, I surely do. I believe that's right.
Byron R. White: You don't concede now that you can't tell which --
Earl McBee: No sir, I am sorry Mr. Justice White I didn't mean to say that. What I say is that the inference is clearly that the trial court found guilty on charge of complaint which have been in both counts, yes and the second court, I mean the Court of Appeal to affirm and they did not deal with the constitutionality of 1231, they did with 1142. They held as we interpret their finding a fact that the evidence was broaden up and when you contrast the holding in Phifer that the evidence was broad enough to cover both counts, that is both the vehicular traffic on the theory of getting into the street plus also the traffic on the street that is the blocking of the street and the failure to move on after having been requested to do so by the police officer.
Earl Warren: Mr. McBee, may I ask you what Mr. Shuttlesworth did in violation of the law that Mr. Phifer didn't do on this occasion?
Earl McBee: Mr. Chief Justice the point here now the Court of Appeals took the position.
Earl Warren: No, I am just asking you I don't--
Earl McBee: Well, the only thing, the only thing--
Earl Warren: What did they do according to the evidence that Phifer didn't do?
Earl McBee: Well, of course he did, he did finally move for one thing and disappeared as also Byars testified, but actually in point of fact what he was arrested for was coming back to the scene after Reverend Shuttlesworth was arrested. That was the crime he actually committed according to the arrest.
Earl Warren: And what was -- what crime did he commit and do?
Earl McBee: Well, the court said he didn't commit any --
Earl Warren: Was it vehicular traffic?
Earl McBee: The court said he committed none. He was -- that's why.
Earl Warren: No, no I am talking about the trial courts and the evidence --
Earl McBee: Oh! The Trial Court.
Earl Warren: Yes.
Earl McBee: Well, the Trial Court I presume thought that he was still a member of the group that was blocking the traffic and was for that reason entitled to be convicted I suppose. I have no way of knowing, I mean he didn't say.
Earl Warren: Neither do we have anyway of knowing, do we?
Earl McBee: You mean, as to Phifer.
Earl Warren: Yes.
Earl McBee: No sir, but the Court of Appeals has dispensed with that question --
Earl Warren: Yes, but my point is this. If Phifer is not guilty under this charge and this conviction, how can we convict Shuttlesworth?
Earl McBee: Well, the only thing I can say is this, the Court of Appeals construed the evidence to mean that he was never arrested for that. He was never arrested for that. He was arrested according to that view point for coming back not for the original set of circumstances out of which Mr. Shuttlesworth was arrested, but for the fact he came back.
Earl Warren: But the trial court found that he was --
Earl McBee: He found guilty.
Earl Warren: He was convicted of the very same offenses that Mr. Shuttlesworth [Inaudible]
Earl McBee: The trial court found him guilty.
Earl Warren: And he was convicted at the very same offenses that the trial court.
Earl McBee: The trial court found guilty, correct yes, that's true. The trial court found him guilty. But as I say, the Court of Appeals didn't agree at all with that, because they said the Byars was clearly, was contrary to that view. There was another word to the Court of Appeals found the facts entirely or differently in the two cases. And in the Phifer case, they said that he did not do anything at the time he was arrested, except refused to move away from Shuttlesworth which was not -- which was not related to traffic and nobody contented it was, not even officer Byars. In other words, the trial court may have made a mistake, but if so, that mistake was corrected by the Circuit Court, by the Court of Appeals, and is no longer as I see it in this Court.
Tom C. Clark: Let me see if I understand those facts. Shuttlesworth was arrested and they called the police.
Earl McBee: Yes, sir.
Tom C. Clark: And the officer took him to curb.
Earl McBee: Yes, sir.
Tom C. Clark: And then while he and the officer were standing there waiting for patrol.
Earl McBee: Yes, sir.
Tom C. Clark: Mr. Phifer who had left the place where the obstruction was, he had gone somewhere else.
Earl McBee: Yes.
Tom C. Clark: He came back.
Earl McBee: Yes.
Tom C. Clark: He came up and commenced the talking --
Earl McBee: Yes, sir.
Tom C. Clark: -– with Mr. Shuttlesworth and the officer said that you can't talk with Mr. Shuttlesworth, Mr. Shuttlesworth is under arrest.
Earl McBee: Yes, sir.
Tom C. Clark: And he continued to talk when the officer warned him again --
Earl McBee: Yes, sir.
Tom C. Clark: -– to move on and quit talking to him, and when he warned him three times. It was only then, that he arrested Phifer.
Earl McBee: Yes sir, that's right. It's clear, that he -- that if the officer had been arresting him for the original blocking and obstructing, he should have arrested him when the man first walked up and said you're under arrest for participating in this blocking and obstructing, but he didn't do it. He said move away, go ahead, get away from here.
Tom C. Clark: Then he had been arrested for the blocking; he arrested him when he arrested Shuttlesworth.
Earl McBee: Well, I think he said that Phifer had disappeared and gotten away and he didn't know how to find him while he was engaged in arresting Reverend Shuttlesworth, he did not know where Phifer was. But the point is though certainly when he first walked back, when he came back to the scene, if he were being arrested for the offense that he originally was said to have been involved in, he should have been arrested immediately when he walked up that you are under arrest for participating in this blocking, but that was not the case. He was not under arrest.
Earl Warren: What do the complaint say? Didn't the complaint charged him with blocking traffic?
Earl McBee: The complaint, yes, the complaint --
Earl Warren: And what was he tried for, he was tried for that, yes he was tried for that.
Earl McBee: Yes he was tried –-
Earl Warren: He was convicted of that wasn't he?
Earl McBee: You mean the trial Court?
Earl Warren: Yes.
Earl McBee: Yes, that's true.
Earl Warren: So, how can you say that he wasn't arrested for that reason?
Earl McBee: Well, I think it's just a question of his erroneously being arrested and his erroneously being convicted and the Court of Appeals cleared it up and said so, that he was wrongly arrested.
Tom C. Clark: Is it like Thompson was convicted?
Earl McBee: Yes, sir. They certainly just didn't have anything there, because you didn't arrest him of what you charged him with, so you have to remove, and that's what they did.
Hugo L. Black: The Court of Appeals as understand the opinion [Inaudible]
Earl McBee: I beg your pardon, sir.
Hugo L. Black: The Court of Appeals as I understand from the opinion which you had before me at this situation, that he had been arrested according to them and they quoted here, because they told him not to talk to Shuttlesworth.
Earl McBee: Yes.
Hugo L. Black: Who was then a prisoner.
Earl McBee: Yes sir.
Hugo L. Black: He insisted that he could talk to Shuttlesworth. They didn't let him do it, he just has to be arrested.
Earl McBee: Yes, sir.
Hugo L. Black: Whereupon they arrested him.
Earl McBee: Yes, sir.
Hugo L. Black: Then the Court of Appeals said that he was not blocking any traffic at the time he came up to talk to Shuttlesworth.
Earl McBee: Surely, yes sir, right.
Hugo L. Black: And this conviction cannot stand.
Earl McBee: Yes, sir.
Hugo L. Black: So that they held that under the fact, he had not violated either one, they said either one of the ordinances.
Earl McBee: Right, yes sir, that's correct.
Hugo L. Black: That's the difference between the two --
Earl McBee: That is the difference.
Hugo L. Black: According to what the Court held.
Earl McBee: Yes, sir, yes sir, that is exactly. They said Reverend Shuttlesworth violated them and Phifer did not.
Abe Fortas: [Inaudible]
Earl McBee: Yes, sir.
Abe Fortas: This is a [Inaudible]
Earl McBee: Yes, sir he was there and at what point he moved, I don't know.
Abe Fortas: [Inaudible]
Earl McBee: He had been there, yes, yes sir.
Abe Fortas: [Inaudible]
Earl McBee: Well, at the very time of the arrest, I would not say, because the officer said that at that time either the other members of the group had moved or were in the process of moving except Reverend Shuttlesworth, the third time.
Abe Fortas: So that actually Mr. Shuttlesworth is arrested for having allegedly [Inaudible]
Earl McBee: Yes, sir.
Abe Fortas: [Inaudible]
Earl McBee: Yes, I think he had. He had, yes sir.
Potter Stewart: How long have these ordinances been on the books down there in Birmingham?
Earl McBee: Well, I looked into that, I believe since 1930 or possibly earlier.
Potter Stewart: 30 or more years.
Earl McBee: 30 or more years yes, sir many years.
Potter Stewart: I asked because -- it rather interested me that they hadn't been construed until the last year or two. How many -- have been routinely a good many convictions under these.
Earl McBee: There have been some, not a greater amount.
Potter Stewart: Because it's wasn't until after certiorari was granted in this case as I understand it that one of these ordinances that is 1142 was construed to mean that the illegality of standing or loitering on a street was only relevant in connection with having previously blocked the sidewalk, block the respective sideway, that's the Meadowbrook case, isn't it?
Earl McBee: Yes.
Potter Stewart: And that came after certiorari was filed in this case.
Earl McBee: Well, of course they say that.
Potter Stewart: And was not until the Phifer case that I understand it, 1231 was construed to be confined to vehicular traffic.
Earl McBee: So far as I know, that's correct.
Potter Stewart: So this would suggest, I would guess that there haven't been many or it maybe any convictions under these statutes until recently.
Earl McBee: Well, I am quite sure. I have been associated with the city for some years both presently and formerly and we have had some convictions on that, but I would say it has not been a common sort of a violation.
Hugo L. Black: [Inaudible] one of Justice Stewart question --
Earl McBee: Yes sir.
Hugo L. Black: You said that they had ordinances from the city of Birmingham against loitering since the 1930s, didn't they have them back at 1910.
Earl McBee: What I was trying to say Mr. Justice Black was that I have checked it back that far, it goes back at least that far and maybe further.
Hugo L. Black: As I recall it, when I was a police [Inaudible] one of the most common charges was loitering on the sidewalk.
Earl McBee: Yes sir, we have had it for many years.
Potter Stewart: Well, that is kind of a legacy statute, that's a little bit different, the common loitering statute.
Earl McBee: Well, no I think the ordinance has presently worded, it is pretty well --
Potter Stewart: The way it has been for example, but I would suggest there maybe other ordinances having to do with legacy of the town.
Earl McBee: Yes sir.
Earl Warren: Mr. McBee how wide is this sidewalk at that particular place.
Earl McBee: I believe the evidence does not show the exact width of the sidewalk. However, I would just estimate probably 10 to 12-feet wide, just an estimate.
Earl Warren: How far is this corner from the Court House that Shuttlesworth came from?
Earl McBee: He had been to the federal building which is on 19th and 5th avenue and he was on 19th and 2nd avenue which was some three or four blocks.
Earl Warren: Three or Four blocks?
Earl McBee: Yes, sir.
Earl Warren: And do I understand this is was the same day that the United States District Court dismissed the other complaints against him in accordance with the mandate of this Court.
Earl McBee: I would not be able to say for sure. I think that is probably correct.
Earl Warren: I thought I understood Mr. Nabrit.
Earl McBee: He may have said that.
Earl Warren: [Inaudible]
Earl McBee: He may have said that and I am not sure now, there was an occasion, there was an occasion of that kind that did occur.
Earl Warren: I see Mr. Nabrit shook his head. I'm probably wrong about it too.
Earl McBee: There was, I think maybe to clarify, there was more than one hearing in the matter before the District Court. And I think possibly on this occasion nothing happened on district court except that they reported and the matter was continued or something like that. But certainly, no evidence that it was the day could have been.
William J. Brennan, Jr.: Mr. McBee?
Earl McBee: Yes Mr. Justice Brennan.
William J. Brennan, Jr.: Have there been other prosecutions under these ordinances?
Earl McBee: I beg your pardon sir.
William J. Brennan, Jr.: Did I understand you to answer I think Justice Black there have been other prosecutions.
Earl McBee: Oh yes sir, there have been, but no appeal so far as I know that went to our Appellate Courts.
William J. Brennan, Jr.: Did anyone get six months for violation or any of these before?
Earl McBee: Well, I don't know sir, I couldn't answer that.
William J. Brennan, Jr.: Have you ever heard one?
Earl McBee: Well, of hand, I just couldn't say, I mean --
William J. Brennan, Jr.: Maybe that's why there haven't been any appeals.
Earl McBee: Well, that could be, I mean that it maybe that could be --
Potter Stewart: Would there be any record anywhere, I suppose this isn't a court of record there wouldn't be any record anywhere of the convictions of these ordinances?
Earl McBee: No sir, it's not a Court of record, no sir.
Potter Stewart: So unless there was an appeal, there wouldn't be anyway of our knowing any of this.
Earl McBee: There would be no way of really, I mean -- of really determining the facts of any given case, there would be no way that I know of.
Potter Stewart: Because it hasn't been and I'm right, am I not in my understanding that it hasn't been until the last year or two that these ordinances have been construed at all.
Earl McBee: Well, if the petitioner says that's true and so far as I know it is, it could be, I certainly don't know anything on the contrary.
Potter Stewart: That is construed by any Court of record or anything for which we have a record.
Earl McBee: That's correct, other than -- it may have been, now I must explain this too under our procedure, the conviction from the Recorder's Court is appealed to the Circuit Court.
Potter Stewart: Then there is a trial de novo there.
Earl McBee: There is trial de novo there.
Potter Stewart: Yes, and that is a Court of record.
Earl McBee: That is a Court of record, but there is no, so far as I know, I mean we do not have any record of any -- they do not keep or they don't write opinions, the decisions are not reported in any of these reports.
Potter Stewart: Right.
Earl McBee: So it would be difficult to find, I mean in the actual cases on there. I don't know how much time I have left, but I did want to go to a comment on the point that is raised in reference to 1142. As we understand it, the Court of Appeals in this case said that 1142 applies not in freedom of the speech cases, but has its application only in, in the matter related to the blocking of the sidewalk or traffic situation in relation to sidewalks and streets. And on page 17 of our brief, we do quote the holding of the Court of Appeals or the reference by the Court of Appeals to Section 1142 as amended that [Inaudible] city code which states that it is not aimed at free speech and simply it is a municipal regulation, which is confined to the controller traffic and use of streets and sidewalks. The effort to bring into the picture a contention that Reverend Shuttlesworth, because of the fact that he had some notoriety as a civil rights leader in the city of Birmingham is, we think beside the point, because actually the undisputed testimony is that officer Byars who made the arrest and we're looking now at page 23 of the record near the bottom of the page, in which the question was asked, you were familiar with his face and features were you not of that is of Reverend Shuttlesworth and the answer was, I was not. Reverend Shuttlesworth testified in the case and he said that he didn't recognize officer Byars, he did not know officer Byars. Officer Byars said he did not know Shuttlesworth and the testimony of Shuttlesworth was that at no time, was he addressed that is, he Shuttlesworth addressed by his name. So the clear import of the evidence was, and so far as I know the uncontradicted evidence was that Mr Byars who made the arrest did not know Reverend Shuttlesworth.
Potter Stewart: Didn't Mr. Nabrit say that he also testified that he didn't know whether or not they were colored people.
Earl McBee: Well, he said the entire group. There were number in the group, I mean of some 10 or 12 according his testimony. Now he did not say that he didn't know that Shuttlesworth and Phifer were colored people, but he did not know.
Potter Stewart: They are colored, aren't they?
Earl McBee: Actually I think that -- oh yes, that's correct, yes that's true.
Hugo L. Black: I thought the question was whether or not there were any white people in the group.
Earl McBee: That's what he asked him and he said he didn't know. He couldn't tell about that, but I believe that another officer, officer Holman I believe said that they were all colored as far as he could tell. But in reference to Phifer, the same testimony, Mr Byars testified he did not know Reverend Phifer. Reverend Phifer testified he didn't know Mr. Byars and he did not call Mr Byars by, I mean Reverend Phifer by his name. So the evidence would clearly indicate that the fact that Reverend Shuttlesworth or Reverend Phifer, one of both were well known civil rights leaders had nothing actually to do with the arrest and with the trial of these defendants.
Hugo L. Black: [Inaudible] we didn't have to pass on that?
Earl McBee: I beg your pardon sir.
Hugo L. Black: [Inaudible] decide that one or the other do you?
Earl McBee: No sir, I don't think it's presented in the record, no sir. I agree on that. I certainly agree on that, it doesn't -- it is not presented in the record anywhere.
Hugo L. Black: I did note one thing, I asked what was this all about, what they were trying to do and actually I'm unable to find anything in the record, and you said that it didn't show and the other side said it didn't show.
Earl McBee: It does not show.
Hugo L. Black: The city kept it out, doesn't it?
Earl McBee: No sir, it was never -- as far as I know there were no efforts made to bring up what they were doing.
Hugo L. Black: Well, it is your trying to bring out, was it not, that there was a selective buying campaign going on.
Earl McBee: But they brought that up Mr. Justice Black.
Hugo L. Black: Yes, well the court sustained the objection to it.
Earl McBee: That is true.
Hugo L. Black: But one of their assignments of error in the Supreme Court of Alabama.
Earl McBee: That is true, but that was merely a furtherance of what the Court felt was immaterial inquiry. The evidence had already been in that there was -- the rumor to be a selective buying campaign. I think one of the officers said that they had heard about it, but they were asked if they had received any instructions or official notice, they said they had not. They had been given no instructions to --
Hugo L. Black: Well, I'm not talking about what the officer said, but they did raise the question to try to prove that who that object [Inaudible] they were trying to protect their civil rights and then one of the assignments of errors that the Court of Appeals passed on, was saying the Court was correct in holding that, that evidence was not enough. I don't know the materiality of it and I wouldn't say so.
Earl McBee: I think what they were asking Mr. Justice Black, was had there been any of publication in the radio or newspaper about the release of these men from jail. I believe that's what the question involved was, there was a trial pending in the Court, is that correct? That's right on my release from jail. What was the circumstance of you being in there. In other words, and Mr. Walker objected to going in to a side issue of what he had been in jail about and about which they have done a hearing over in the Federal Court. That did not relate at all as I see it to any sort of civil rights movement or civil rights activity.
Byron R. White: [Inaudible] whole transcript or was this testimony that was given that doesn't included in the --
Earl McBee: So far as I'm aware, it contains it all.
Byron R. White: And there was no offer of proof available as to on this exclusion of evidence.
Earl McBee: No sir, the only -- there was not. This is all there is on the subject of that question, simply the question of whether or not this hearing over in the Federal Court had received wide publicity, that's all. And the court felt that was extraneous and of course the question -- the next question was, why was it necessary for you to leave 19th and go to 16th street and 5th Avenue to get a cup of coffee, that was another question which was not relevant to anything that went on there, why they left.
Speaker: Back to your colloquy a few moments ago with Justice White.
Earl McBee: Yes Sir.
Speaker: How is this matter left in your mind now? Do you think that we should take this case as involving convictions on the both counts or as you first indicated at least as I understood you that we can't tell whether the conviction rested on both counts.
Earl McBee: Well, actually that I think is probably correct.
Speaker: The latter?
Earl McBee: That you cannot tell with definite certainty. I would say that if there be a choice, you would have to say that since the conviction was on both counts and the conviction sustained on both counts that it was intended to be on both, but that's another –-
Speaker: Well, how do you think we should take as representing the state, because you said two opposite things.
Earl McBee: I am not quite aware.
Speaker: I heard you said a moment ago that you thought, the proper thing to do is, on this record was to say or us to say that we could not tell whether the conviction was on the both counts or not.
Earl McBee: Well, I guess, I would have to put it this way that I do not know that you can, but I think probably -- you will probably have to deal with the cases though the conviction were on both.
Speaker: I don't understand that because when you say that you think we probably have to say on this record we cannot tell whether it is on both counts and I do don't see how we can go along and say well, we have to assume that it will.
Earl McBee: Well the record is not clear other than that mere inference, it has to be drawn from the fact that convicted as charged, that is the only thing I know of, which you would have to go with.
Hugo L. Black: Alabama.
Earl McBee: Yes sir.
Hugo L. Black: If the Judge finds fault on one side on all of the issues involved.
Earl McBee: Yes sir.
Hugo L. Black: Frequently as charged guilty, as they did here.
Earl McBee: Yes sir.
Hugo L. Black: If they have any one issue tried, for the party that's decided, for the party who wins, then that is settled.
Earl McBee: Yes sir.
Hugo L. Black: And you can -- you do note that you can attribute it, that is the argument.
Earl McBee: Yes sir.
Hugo L. Black: Well, it could be a do [Inaudible] that you can attribute it to a count that is good.
Earl McBee: It is good yes sir that is exactly right.
Hugo L. Black: I know that, that's true in civil cases.
Earl McBee: Yes, and it is true also, as we understand it in the criminal cases as well, because we have the line of cases of which we think do sustain that Classon versus United States and also Pierce versus United States and of course some Court of Appeals cases U.S. versus Parollo and Cliff versus United States, that I believe is -- I think the Ninth Circuit Court of Appeals I'm not sure, but at any rate those cases, we say sustain the view point that if the Court even should determine that one of the cases is not sufficiently proven by the evidence that the conviction should be sustained by the good count unless we do get into a question of the constitutionality of the counts and the Court holds that the ordinances sustained was supporting either of the counts is unconstitutional, then I think you would have to reverse it.
Hugo L. Black: Why would that differ -- require different in our cases of that principle, the fact that, that is one of the constitutional ground defect and the other is another defect.
Earl McBee: Well, the only point that I can see is that historically the holding has been that either in the federal and criminal cases or several cases either one. If you have a good count to which the conviction can be sustained and you did not give him more than he was and that he could have received for that one count, then if you merely find that the evidence isn't insufficient to support, then you rest your decision on the good count and sustain them.
Hugo L. Black: There would be an element of uncertainty, I am not saying whether you are right or wrong. I asked you in the beginning, that question, because I wanted to ask you thought we would be governed by that rule, there is [Inaudible]
Earl McBee: Yes, I do think so.
Hugo L. Black: This degree of uncertainty.
Earl McBee: I do think that's true.
Hugo L. Black: They may have thought they were convicting him on both charges and may have given him.
Earl McBee: Yes, Your Honor.
Hugo L. Black: Twice as much as they otherwise would have given him. What is that uncertainty?
Earl McBee: The only thing is, he got no more than he could have gotten --
Hugo L. Black: [Inaudible]
Earl McBee: Yes, that is correct.
William J. Brennan, Jr.: Well, he might have got only a fine let's say, I suppose.
Hugo L. Black: It might have been less.
Earl McBee: Well, of course the -- I mean the record is clear. I mean, he was convicted on as charged in the complaint, I mean that is what we have to stand on.
Hugo L. Black: Conviction was affirmed on both.
Earl McBee: I think it was, yes sir, I believe that, although I can't say for positive certainty, but I surely believe.
Hugo L. Black: We cannot know for whatever effect that it had, we cannot know that the Court would have imposed the penalty it did, if they had thought they could only be convicted on one.
Earl McBee: Well, that maybe the case. Yes sir.
Earl Warren: Mr. Nabrit.
James M. Nabrit, III,: Mr. Chief Justice, may it please the Court. May I say at the outset, the petitioner objected pretrial to the constitutionality of Section 1231 in the very same terms, he objected to the constitutionality of Section 1142 and it's all on page six of the demurrer and also exactly the same way page four and the motion to quash. This last case of Shuttlesworth in this Court involved a similar sort of an attempt to prevent this Court from reaching the federal issue that would involved the wrong side of the paper. Well, this esoteric procedural rule, that a pleading that is labeled separate even though, it is nevertheless called joined and therefore improper is I submit, requires a meaningless ritual like this Court talked about in Staub against Baxley where the man had to write in separate sentences, I object to the constitutionality of this law and that law. Under -- but it is plain that the petitioner presented his constitutional objection to both statues and ample time for the Court to rule on them, to understand his objection very plainly. Now, I don't propose to devote much more time to a mystery of what he was convicted about. It seemed to me clear that the Court can't note that the prosecutor convicted him doesn't seem to know at this point, but I think both charges were constitutionally vulnerable. Section 1142, it is so obviously capable of sweeping and discriminatory application that if such a law as this were upheld, no civil rights worker could ever safely venture on the streets in a community where the police were disposed to suppress civil rights activity. The threat of serious penalties, here eight months in jail serves as deterrent to coerce to obey lawless police orders. As for example, police orders of a type in right against Georgia that is specifically designed to enforce segregation. And this one is obviously capable of application to First Amendment situation, to every kind of First Amendment situation on the streets. It makes the policemen the dictator of the streets without any possibility of a effective review by the courts. The very fact that under this Court's usual practice, the facts escapes strict review, demonstrates the necessity for a really strict standard of the statutory specificity with a law so easily susceptible of abuse and use to suppress free speech. I would point out however, that this Court's decisions in Edwards against South Carolina and Cox against Louisiana last term make a claim that the Court has the power and duty to scrutinize the record, that the fact should be taken as they appear in the record consistent with the findings by the Alabama Court of Appeals, but not limited to that Court's characterizations of that fact. Now, I believe that the Chief Justice asked Mr. McBee how wide the sidewalks are and he correctly responded that there is no evidence of the width of the sidewalks in the record and I understand he gave his own estimate. It is my understanding that his estimate is right, about 12 feet as to the second avenue side, by the 19th street sidewalk is very wide about, 20 feet wide.
Earl Warren: How wide?
James M. Nabrit, III,: It's around 20 feet wide, the length of that block.
Earl Warren: That's the one they were on?
James M. Nabrit, III,: That's the -- the 19 Street side, the Street they had been walking down and the -- it was Second Street --
Earl Warren: Were they -- were they at the time of the crowd was assembled, were they on the 12th Street side or the 22 foot side?
James M. Nabrit, III,: They were at the intersection of these two, of these two street sidewalks.
Earl Warren: By the street on the --?
James M. Nabrit, III,: Yes, somewhere on that intersection, I do not know very clear. The -- I would conclude by suggesting that this prosecution of Fred Shuttlesworth and sentenced to eight months in jail and hard labor.
Hugo L. Black: I know if it is the original starts with a $100, because they paid a $100 fine.
James M. Nabrit, III,: I believe Your Honor, that the sentence in the Recorder's Court was also 180 days and a $100 fine, and --
Hugo L. Black: Is that in the Recorder – that's the maximum they can give this one, take out the --
James M. Nabrit, III,: As a matter of both counts.
Hugo L. Black: $100 and a 180 days, six months.
Tom C. Clark: On page 11, they said, you hereby fined a sum of $100 and plus and a new paragraph that said [Inaudible] fail to pay this fine of $100 and it costs $5 or confess judgment for goodness based on security is therefore considered by the court [Inaudible] law and then the defendant Shuttlesworth perform hard labor.
James M. Nabrit, III,: Mr. Justice Clark, the final, the sense in the recorded score as indicated on Page 2, the, this is the --
Tom C. Clark: This is the trial de novo here which sentence is in effect.
James M. Nabrit, III,: The second one, the one you were looking at. I thought the question was did he get a jail term in both courts, and the answer is yes, he got a 180 days in both courts, and the $100 fine in both courts.
Earl Warren: And because he did not pay the $100 -- $100 fine, it was 52 days more, isn't that right?
James M. Nabrit, III,: I am unable to ascertain whether -- whether there are two $100 fines, I do not think so, I hope say.
Earl Warren: No, No. I didn't say that, I said he got --
James M. Nabrit, III,: If you do not pay the fine, you get the 2 months more.
Earl Warren: Yes, and having not already determined that because he has not paid the fine, then he has to serve 52 days at $0.75 a day.
James M. Nabrit, III,: I confess by the inaccuracy in understanding the Alabama judgment, it says that and then it says all confessed judgment with good sufficient cause, I just do not know what that mean.
Tom C. Clark: My question is when he -- if we were to affirm the case, if he paid a $100 would it be ending or would he have pay to serve the 52 days?
William J. Brennan, Jr.: I could pay it.
James M. Nabrit, III,: I think he could pay.
Tom C. Clark: All it had to do was just pay $100 and the case would be, trial would be --?
James M. Nabrit, III,: He still has to serve 6 months.
Tom C. Clark: 52 days for fine if he could pay that.
James M. Nabrit, III,: Yes.
Hugo L. Black: What you have as the same thing you have all over the country and that if a man is convicted by these fines, he does not pay the fine, he is sentenced to a certain amount of imprisonment. Here, they can give him 6 months in prison, 180 days and they can also fine him. If he doesn't pay the fine, then he has to serve the time, but he can pay the fine at any time.
James M. Nabrit, III,: Yes. We would in conclusion respectfully submit that this harsh stature is unconstitutionally vague. The statute that allows a policeman so much scope and authority, I could paraphrase the words that Mr. Justice Jackson in another context, the issue is well, the policeman is the law or whether he is under the law. This statute has no limitation to place the policeman under the law.
Byron R. White: Mr. Nabrit did you ever press you objections, or press your point of the evidence that you offered was exclusion [Inaudible] constitutional term --
James M. Nabrit, III,: Not to my knowledge.
Byron R. White: And you did not bring that point here again.
Earl McBee: It's not in the petition for certiorari.
Earl Warren: Very well.